Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindley et al (US 6,933,484) cited by applicant.  Lindley discloses microwave oven with food stirring device comprising a whisk body (10, Figure 2, or 83, Figure 11A), the whisk body having a top end and a bottom end, the bottom end having a receiving cavity (88) extending towards the top end; a suction cup (24) coupled to the whisk body (10, Figure 2, or 83, Figure 11A), the suction cup (24)  being coupled to the top end and configured to selectively engage a roof (16, Figure 2) of a microwave (12); and a plurality of whisk attachments, each of the plurality of whisk attachments comprising: an engagement shaft (25), the engagement shaft having an upper end and a lower end, the engagement shaft conforming to, and being selectively engageable with, the receiving cavity (88) of the whisk body (83, Figure 11A); and a mixer extension (26), the mixer extension (26) being coupled to the lower end of the engagement shaft (25), the mixer extension (26) being configured to mix the contents of a bowl (20) rotating within the microwave (col. 3, lines 8-14).  Regarding claim 10, Lindley discloses the whisk body (10, Figure 8) having a thin cylindrical top portion adjacent the top end and a wider cylindrical bottom portion adjacent the bottom end, the whisk body tapering from the top portion to the bottom portion (Figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al (US 6,933,484) cited by applicant, in view of Anstice (US 2,269,301).  Lindley discloses substantially all features of the claimed invention except a single loop whisk attachment, the mixer extension of the single loop whisk attachment having a left end and a right end coupled to the lower end of the engagement shaft and extending away in a vertically symmetrical manner forming a single loop comprising a single loop neck portion and a single loop head portion.  Anstice discloses a single loop whisk attachment (C, Figure 4), the mixer extension of the single loop whisk attachment (45+46+47+49+50+51) having a left end (49) and a right end (51) coupled to the lower end of the engagement shaft (48) and extending away in a vertically symmetrical manner forming a single loop (45+46+47+49+50+51) comprising a single loop neck portion and a single loop head portion (Figure 4).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lindley a single loop whisk attachment, the mixer extension of the single loop whisk attachment having a left end and a right end coupled to the lower end of the engagement shaft and extending away in a vertically symmetrical manner forming a single loop comprising a single loop neck portion and a single loop head portion as taught by Anstice in order to provide suitable for user specific application.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al (US 6,933,484) cited by applicant, in view of Rabin and Lang (US 1,373,761).  Lindley discloses substantially all features of the claimed invention except a double loop whisk attachment, the mixer extension of the double loop whisk attachment having a first loop identical to the single loop of the single loop whisk attachment and a second loop comprising a second loop neck portion and a 6second loop head portion, the second loop lying in a plane perpendicular with a plane of the first loop, a distal end of the second loop head portion contacting an inner edge of the first loop.  Rabin and Lang discloses a double loop whisk attachment (Figure 1 and 3), the mixer extension (21) of the double loop whisk attachment having a first loop identical to the single loop of the single loop whisk attachment and a second loop comprising a second loop neck portion and a 6second loop head portion, the second loop lying in a plane perpendicular with a plane of the first loop (Figure 3), a distal end of the second loop head portion contacting an inner edge of the first loop (Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lindley a double loop whisk attachment, the mixer extension of the double loop whisk attachment having a first loop identical to the single loop of the single loop whisk attachment and a second loop comprising a second loop neck portion and a 6second loop head portion, the second loop lying in a plane perpendicular with a plane of the first loop, a distal end of the second loop head portion contacting an inner edge of the first loop as taught by Rabin and Lang in order to provide a better mixer with double loop whisk than a single loop whisk. 
Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindley et al (US 6,933,484) cited by applicant, in view of Stiles (US 2,325,434).  Lindley discloses substantially all features of the claimed invention except the engagement shaft being cylindrical and having at least one protrusion extending from a sidewall proximal the upper end, the receiving cavity having a plurality of indents corresponding to the at least one protrusion, the at least one protrusion selectively engaging the plurality of indents.  Stiles discloses engagement shaft (20, Figure 2) being cylindrical and having at least one protrusion (27) extending from a sidewall proximal the upper end, the receiving cavity (29) having a plurality of indents (25-26) corresponding to the at least one protrusion (27), the at least one protrusion (27) selectively engaging the plurality of indents (25-26).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Lindley the engagement shaft being cylindrical and having at least one protrusion extending from a sidewall proximal the upper end, the receiving cavity having a plurality of indents corresponding to the at least one protrusion, the at least one protrusion selectively engaging the plurality of indents as taught by Stiles in order to provide good engage and fasten the shaft to the base. Regarding claim 8, Stiles discloses the whisk body being flexible and each of the plurality of whisk attachments being rigid, the whisk body being sufficiently flexible to allow the pair of protrusions to pass between the plurality of indent pair tiers ((Figure 2).  Regarding claim 9, Stiles inherently discloses the whisk body being rigid and each of the plurality of whisk attachments being rigid, each of the pair of protrusions (27) being springingly depressible within the engagement shaft (20, Figure 2).
Claim 11 is allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the at least one protrusion being a pair of protrusions 1800 apart on the sidewall, the plurality of indents comprising a plurality of indent pair tiers, each indent of each indent pair tier being 1800 apart within the receiving cavity, each indent pair tier receiving the pair of protrusions to create a variable overall length from the top end of the whisk body to the lower end of the engagement shaft, an upper tier of the plurality of indent pair tiers securing the engagement shaft such that is entirely engaged within the receiving cavity as recited in claims 5-7; and an engagement shaft, the engagement shaft having an upper end and a lower end, the engagement shaft conforming to, and being selectively engageable with, the receiving cavity of the whisk body, the engagement shaft being cylindrical and having at least one hemispherical protrusion extending from a sidewall proximal the upper end, the at least one protrusion being a pair of protrusions 1800 apart on the sidewall and corresponding to, and selectively engaging, the plurality of indent pair tiers, each indent pair tier 8receiving the pair of protrusions to create a variable overall length from the top end of the whisk body to the lower end of the engagement shaft, an upper tier of the plurality of indent pair tiers securing the engagement shaft such that is entirely engaged within the receiving cavity, the whisk body being flexible and the engagement shaft being rigid, the whisk body being sufficiently flexible to allow the pair of protrusions to pass between the plurality of indent pair tiers as recited in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 26, 2022